USCA11 Case: 19-11569      Date Filed: 03/10/2021   Page: 1 of 31



                                                                      [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-11569
                          ________________________

                      D.C. Docket No. 4:15-cv-01152-ACA

MICHELLE LEE HELM,
Individually and as Guardian and next friend of TDH, a minor child,

                                                   Plaintiff - Appellee,

versus

RAINBOW CITY, ALABAMA, et al.,

                                                 Defendants,

GREG CARROLL,
Chief of Police, Rainbow City, Alabama,
JAMES FAZEKAS,
Individually and in his official capacity as a member of the Rainbow City Police
Department,
GEORGE MORRIS, Individually and in his official capacity as a member of the
Rainbow City Police Department,
TIMOTHY KIMBROUGH,
JUSTIN GILLILAND,

                                                 Defendants - Appellants.
           USCA11 Case: 19-11569      Date Filed: 03/10/2021   Page: 2 of 31



                            ________________________

                   Appeals from the United States District Court
                      for the Northern District of Alabama
                          ________________________
                                (March 10, 2021)

Before JORDAN, LAGOA, and BRASHER, Circuit Judges.

LAGOA, Circuit Judge:

      At the age of fifteen, a moving car hit T.D.H. as she walked home from a

friend’s house. T.D.H. sustained head trauma from the accident that now causes her

to experience grand mal seizures, during which her body stiffens, her arms and legs

flail, she spits and sometimes vomits, her eyes roll back, her head shakes rapidly,

and she makes guttural noises. When she comes out of a seizure, she does not know

where she is or what is happening, and it usually takes her several minutes to become

aware of her surroundings. In the past, she has also experienced seizures that

resulted in a catatonic state for up to two hours.

      While attending a music concert with her younger sister and some friends,

T.D.H. experienced several grand mal seizures.         During one seizure, a good

Samaritan in the crowd picked T.D.H. up from the concert floor and took her to the

lobby. Some of the other individuals she encountered that night, however, were not

as helpful. This appeal stems from their actions that night.

I.    FACTUAL AND PROCEDURAL HISTORY

      A.     Use of force against T.D.H.

                                           2
           USCA11 Case: 19-11569           Date Filed: 03/10/2021        Page: 3 of 31



       On January 16, 2015, T.D.H. 1 attended a concert with her younger sister,

D.S.H., and some friends at a venue located in Rainbow City, Alabama. D.S.H.

knew of T.D.H.’s condition and had been previously instructed by doctors on how

to care for T.D.H. during her seizures. During the concert, T.D.H. began having a

grand mal seizure and fell to the floor. In response, D.S.H. started holding T.D.H.’s

head as she had been instructed to by the doctors.

       Greg Carroll, the Rainbow City Chief of Police,2 and Rainbow City Police

Officers Timothy Kimbrough, Justin Gilliland, George Morris, and Jimmy Fazekas

were at the concert that night providing security. Officer Gilliland first spotted

T.D.H. and approached T.D.H. and D.S.H. D.S.H. told Officer Gilliland that T.D.H.

was suffering from a seizure and needed help. A man from the crowd picked up

T.D.H. and carried her to the lobby of the concert venue, where she began seizing

again as she sat in a chair. D.S.H. told Officer Gilliland that T.D.H. was having

another seizure.       Officer Gilliland, Chief Carroll, and Officers Fazekas and

Kimbrough then held T.D.H. on the ground. Officer Gilliland directed another

officer to call for paramedics.




       1
           T.D.H. was seventeen years old on the date of the incident.
       2
          On the date of the incident—January 16, 2015—and at the time of the filing of the
complaint, Carroll was the Chief of Police for Rainbow City. Although he no longer serves in that
capacity, we will refer to him by his title on the date of the incident.
                                                3
           USCA11 Case: 19-11569     Date Filed: 03/10/2021   Page: 4 of 31



      As the officers held down T.D.H., Officer Morris entered the lobby and was

told that T.D.H. was having seizures. Officer Morris, however, claims he did not

hear anyone tell him about T.D.H.’s condition and instead encountered an “out of

control female.” Officer Morris then yelled at T.D.H.—while she was being held

down by the other officers—telling her that if she did not calm down, he would tase

her. Officer Morris unholstered his taser and waved it in front of T.D.H., repeating

his threat. Chief Carroll and Officers Gilliland and Kimbrough heard and saw

Officer Morris’s threat. Officer Morris then bent down and tased T.D.H. in the chest

using the “drive stun” mode, meaning that he pressed the taser directly on T.D.H.

and released an electric current without using probes. Using a taser in drive stun

mode is a “pain compliance tool” that, unlike when using a taser’s electro-muscular

disrupter probes, does not immobilize a person or disrupt that person’s muscle

control.

      None of the officers attempted to stop Officer Morris from using his taser on

T.D.H. After witnessing Officer Morris tase T.D.H., Chief Carroll remained in the

lobby area for three to four minutes before leaving to place a call regarding the

paramedics’ arrival time. According to the district court’s view of the record, Chief

Carroll witnessed only one instance of Officer Morris tasing T.D.H.

      Officer Morris yelled at T.D.H. to calm down or he would tase her again.

Officer Morris tased T.D.H. in the chest a second time and then a third time, each


                                         4
           USCA11 Case: 19-11569       Date Filed: 03/10/2021     Page: 5 of 31



time using the drive stun mode while T.D.H. remained pinned down by four or five

officers. T.D.H. blacked out and regained consciousness while on a gurney on the

way to a hospital. T.D.H. was not arrested or charged with any crime.

       Officers Kimbrough and Gilliland claim that, after her second seizure, T.D.H.

cursed and spit at them, told them to let her go, and tried to kick and bite the officers,

but D.S.H. maintains that T.D.H. never attempted to kick, bite, or spit at the officers

and never yelled at the officers or used vulgar language. Similarly, T.D.H. testified

that she blacked out during her first two seizures and remembers being held down

by various officers and asking, “What is going on? Y’all let me go. I don’t know

what is going on but I cannot breathe,” before blacking out again.

      The officers do not dispute that T.D.H. presented no threat to them and, during

the tasings, was held down by four or five men. The officers also do not dispute

that, other than T.D.H.’s allegedly disorderly conduct while being held down,

T.D.H. committed no crime and there was no reason to arrest her.

      B.     Use of force against Michelle Helm

      At some point that night, someone called Michelle Helm, T.D.H. and D.S.H.’s

mother, and told her that T.D.H. was suffering seizures at the concert. Helm drove

to the concert venue and, while approaching the entrance, saw a crowd of people

around a female she assumed was her daughter. Helm saw T.D.H. on the floor

seizing with various men holding her down. As Helm ran toward the venue, she


                                            5
           USCA11 Case: 19-11569     Date Filed: 03/10/2021   Page: 6 of 31



yelled, “that’s my daughter, she’s having a seizure,” but an officer tackled her mid-

sentence before she entered the lobby. Another officer handcuffed Helm with her

arms behind her back and her face to the ground. While Helm lay handcuffed on the

floor, Officer Morgan—a nonparty to this case—took out his taser and told Helm

that he was going to tase her. Officer Morgan then tased Helm in the lower back

using the drive stun mode, causing Helm to urinate on herself. None of the other

named officers attempted to stop Officer Morgan from tasing Helm.

      Officer Fazekas claims that, before witnessing Officer Morgan detain and tase

Helm, he saw Officer Morgan grab Helm’s arm to stop her and she pulled away from

him. Officer Fazekas stated that he handcuffed Helm after Officer Morgan tased

her. Moreover, Officer Fazekas contends that Helm first almost knocked him off his

feet, pushed him off when he tried to grab her, and entered the concert venue while

yelling and trying to remove the officers from T.D.H. This is disputed, as D.S.H.

claims her mother was tackled outside of the concert venue and never made it inside.

Helm was arrested for disorderly conduct and spent the night in jail. Rainbow City

later dismissed the charge against Helm.

      C.     Case Proceedings

      Helm brought this action under 42 U.S.C. § 1983 in her individual capacity

and as guardian and next friend of T.D.H., a minor. Helm alleged multiple § 1983

claims, contending that Chief Carroll, the four named officers, and the City of


                                           6
           USCA11 Case: 19-11569         Date Filed: 03/10/2021     Page: 7 of 31



Rainbow City, Alabama violated her and T.D.H.’s constitutional rights to be free

from the use of excessive force, failing to intervene in the use of that force, and

falsely imprisoning and falsely arresting her and T.D.H. Helm also alleged that

Rainbow City and Chief Carroll failed to appropriately train and supervise the other

named officers.

       After taking discovery, Chief Carroll and Officers Morris, Fazekas and

Kimbrough jointly moved for summary judgment on all claims. As to Counts One,

Two, Three, Five, Seven, Nine, Ten, Eleven, Twelve, and Thirteen, which asserted

claims of excessive force and failure to intervene, Chief Carroll and Officers Morris,

Fazekas and Kimbrough argued that they are entitled to qualified immunity. They

also moved for summary judgment on the false imprisonment claims in Counts

Twenty-One and Twenty-Two.             Officer Gilliland filed a separate motion for

summary judgment.3 As to Counts Six and Eight, which asserted failure to intervene

claims, Officer Gilliland likewise argued that he was entitled to qualified immunity.

       Relevant to this appeal, the district court denied summary judgment on Counts

One, Two, Five, Eight, Eleven, Twelve (in part), and Twenty-Two. Specifically, the

district court rejected Officer Morris’s argument that he was entitled to qualified



       3
          Rainbow City also moved for summary judgment and the district court granted summary
judgment in favor of Rainbow City and Chief Carroll on T.D.H. and Helm’s claims for failure to
appropriately train and supervise the other named officers (Counts Fourteen and Fifteen). The
district court’s order granting summary judgment on these counts in favor of Rainbow City and
Chief Carroll are not before this Court, and we therefore do not address them.
                                              7
           USCA11 Case: 19-11569         Date Filed: 03/10/2021      Page: 8 of 31



immunity as to T.D.H.’s excessive force claim and further rejected Officer Morris’s

argument that record evidence did not support T.D.H.’s false imprisonment claim.

As to Chief Carroll 4 and Officers Gilliland and Kimbrough, the district court found

that they were not entitled to qualified immunity on T.D.H.’s claim that they failed

to intervene in Officer Morris’s use of excessive force. As to Officer Fazekas, the

district court found that Fazekas was not entitled to qualified immunity for Helm’s

claims that he failed to intervene in Officer Morgan’s use of force against her. This

timely appeal ensued, and the district court stayed the case as to the remaining claims

pending this appeal.

II.    STANDARD OF REVIEW

       This Court reviews de novo an order denying summary judgment based on

qualified immunity. See Glasscox v. City of Argo, 903 F.3d 1207, 1212 (11th Cir.

2018). “When considering a motion for summary judgment, including one asserting

qualified immunity, ‘courts must construe the facts and draw all inferences in the

light most favorable to the nonmoving party and when conflicts arise between the

facts evidenced by the parties, [they must] credit the nonmoving party’s version.’”

Feliciano v. City of Miami Beach, 707 F.3d 1244, 1252 (11th Cir. 2013) (quoting




       4
          As to Count Twelve, the district court denied summary judgment as to Chief Carroll on
the first tasing of T.D.H. but granted summary judgment in favor of Chief Carroll and against
T.D.H. as to the second and third tasings. That grant of summary judgement is not before us in
this interlocutory appeal.
                                              8
            USCA11 Case: 19-11569      Date Filed: 03/10/2021     Page: 9 of 31



Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006)). “Summary judgment is

appropriate if ‘the evidence before the court shows that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter

of law.’” McCullough v. Antolini, 559 F.3d 1201, 1204 (11th Cir. 2009) (quoting

Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)).

III.   ANALYSIS

       On appeal, Chief Carroll and Officers Morris, Fazakas, Kimbrough, and

Gilliland argue that the district court erred in denying them qualified immunity on

the claims remaining in the case—Counts One, Two, Five, Eight, Eleven, Twelve

(in part), and Twenty-Two. After reviewing the relevant legal framework, we will

address T.D.H.’s claims followed by Helm’s claims.

       A.     Qualified Immunity

       In order to assert a qualified immunity defense, a government official must

show that “he was acting within his discretionary authority” during the alleged

wrongdoing. Glasscox, 903 F.3d at 1213 (quoting Skop v. City of Atlanta, 485 F.3d

1130, 1136 (11th Cir. 2007)). If a government official makes this showing, the

burden shifts to the plaintiff to show (1) that the government official violated a

constitutional right and, if so, (2) that the constitutional right was clearly established

at the time of the wrongdoing. Id.; Terrell v. Smith, 668 F.3d 1244, 1250 (11th Cir.

2012). ‘“Clearly established’ means that, at the time of the officer’s conduct, ‘“the


                                            9
         USCA11 Case: 19-11569        Date Filed: 03/10/2021   Page: 10 of 31



law was sufficiently clear that every “reasonable official would understand that what

he is doing”’ is unlawful.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)

(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).                 An officer’s

unconstitutional use of force is therefore not actionable unless the officer was on

notice that his or her actions were clearly unlawful. Terrell, 668 F.3d at 1250. A

plaintiff has three ways to show that government officials were on notice regarding

the constitutionality of their actions:

      First, the plaintiffs may show that a materially similar case has already
      been decided. Second, the plaintiffs can point to a broader, clearly
      established principle that should control the novel facts of the situation.
      Finally, the conduct involved in the case may so obviously violate the
      constitution that prior case law is unnecessary. Under controlling law,
      the plaintiffs must carry their burden by looking to the law as
      interpreted at the time by the United States Supreme Court, the
      Eleventh Circuit, or the [relevant State Supreme Court].
Gaines v. Wardynski, 871 F.3d 1203, 1208 (11th Cir. 2017) (alteration and emphasis

in original) (quoting Terrell, 668 F.3d at 1255–56).

      Moreover, “[i]f a police officer, whether supervisory or not, fails or refuses to

intervene when a constitutional violation . . . takes place in his presence, the officer

is directly liable under Section 1983.” Byrd v. Clark, 783 F.2d 1002, 1007 (11th Cir.

1986). “This liability, however, only arises when the officer is in a position to

intervene and fails to do so.” Priester v. City of Riviera Beach, 208 F.3d 919, 924

(11th Cir. 2000). The principle that an officer must intervene when he or she

witnesses unconstitutional force has been clearly established in this Circuit for

                                          10
           USCA11 Case: 19-11569      Date Filed: 03/10/2021    Page: 11 of 31



decades. Id. at 927 (“That a police officer had a duty to intervene when he witnessed

the use of excessive force and had the ability to intervene was clearly established in

February 1994.”). When an officer witnesses another officer’s excessive use of force

and makes “no effort to intervene and stop the ongoing constitutional violation[,] . . .

[the witnessing officer] is no more entitled to qualified immunity than [the officer

using force].” Edwards v. Shanley, 666 F.3d 1289, 1298 (11th Cir. 2012).

      Here, because no dispute exists that the officers were acting within the scope

of their discretionary authority, we proceed to the next steps of the qualified

immunity analysis, i.e., whether the officers in question violated the constitutional

rights of T.D.H. or Helm and, if so, whether decisions of the Supreme Court, this

Court, or the relevant state supreme court—in this case, the Alabama Supreme

Court—clearly established that it was a violation. See Pearson v. Callahan, 555

U.S. 223, 232 (2009).

      B.        The Constitutional Violations

           1.     T.D.H.’s excessive force claim against Officer Morris (Count Five)

      The Fourth Amendment protects an individual from excessive force during an

arrest or detention. See Lee v. Ferraro, 284 F.3d 1188, 1197 (11th Cir. 2002). An

arresting officer’s use of force is excessive if a reasonable officer would believe it is

unnecessary in relation to the situation at hand. Id. Indeed, “[t]he ‘reasonableness’

of a particular use of force must be judged from the perspective of a reasonable


                                           11
         USCA11 Case: 19-11569       Date Filed: 03/10/2021   Page: 12 of 31



officer on the scene, rather than with the 20/20 vision of hindsight.” Graham v.

Connor, 490 U.S. 386, 396 (1989). This objective reasonableness test depends on

the “facts and circumstances of each particular case, including the severity of the

crime at issue, whether the suspect poses an immediate threat to the safety of the

officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.” Id. Because determining reasonableness is an objective test, we

do not consider an officer’s intent or motivation. Id. at 397. This Court also

considers the need for application of force, the relationship between the need and

amount of force used, and the extent of the injury inflicted by the arresting officer.

Lee, 284 F.3d at 1198 & n.7. In conducting this analysis, “[t]he only perspective

that counts is that of a reasonable officer on the scene at the time the events

unfolded.” Garczynski v. Bradshaw, 573 F.3d 1158, 1166 (11th Cir. 2009). We first

address whether T.D.H. and Helm have established a constitutional violation.

      T.D.H. contends that Officer Morris violated her Fourth Amendment right to

be free from excessive force by tasing her during a medical emergency when there

existed no immediate threat of serious bodily injury or death to Officer Morris or

any of the other named officers. Officer Morris asserts that tasing T.D.H. three times

was a reasonable use of force and, even if it was not, he did not violate T.D.H.’s

clearly established constitutional rights. To support this argument, Officer Morris

characterizes T.D.H. as “‘incapable of making a rational decision’, had at best only


                                         12
         USCA11 Case: 19-11569        Date Filed: 03/10/2021    Page: 13 of 31



a tenuous grasp on reality’ [sic] and therefore posed a rick [sic] to herself and others,

and was, at a minimum, not ‘fully secured.’” (citations omitted). Based on this

description of the events, Officer Morris relies on Estate of Hill v. Miracle, 853 F.3d

306 (6th Cir. 2017), Callwood v. Jones, 727 F. App’x 552 (11th Cir. 2018), Lewis v.

City of West Palm Beach, 561 F.3d 1288 (11th Cir. 2009), and Buckley v. Haddock,

292 F. App’x 791 (11th Cir. 2008). He claims that these cases establish that tasing

T.D.H. three times was not excessive and that he did not violate her clearly

established rights. We find this argument without merit.

      In Estate of Hill, the Sixth Circuit established a test to determine whether force

is objectively reasonable under Graham when an officer is responding to a medical

emergency, rather than making an arrest. See 853 F.3d at 313–14. The Sixth Circuit

noted that the traditional excessiveness test does not lend itself to analyzing use of

force during a medical emergency and concluded that, in the latter case, courts

should ask:

      (1) Was the person experiencing a medical emergency that rendered
      him incapable of making a rational decision under circumstances that
      posed an immediate threat of serious harm to himself or others?

      (2) Was some degree of force reasonably necessary to ameliorate the
      immediate threat?

      (3) Was the force used more than reasonably necessary under the
      circumstances (i.e., was it excessive)?




                                           13
            USCA11 Case: 19-11569    Date Filed: 03/10/2021    Page: 14 of 31



Id. at 314. “If the answers to the first two questions are ‘yes,’ and the answer to the

third question is ‘no,’ then the officer is entitled to qualified immunity.” Id. The

court then applied this test to the facts before it: a diabetic person experiencing a

hypoglycemic episode who was fighting off paramedics as they attempted to help

him. See id. at 314–15. The court found that the officer’s single use of a taser was

not excessive because the patient was suffering from a life-threatening medical

emergency, incapable of making rational decisions as a result, and was actively

combative with the paramedics who were trying to provide much-needed medical

care. Id.

      In Callwood, this Court, in an unpublished decision, considered two officers’

use of their tasers against a naked man covered in scratches who was running through

streets and oncoming traffic. See 727 F. App’x at 555. The first officer on the scene

believed the man to be mentally ill or under the influence and tased him when he

continued approaching the officer despite commands to stop. Id. Both officers then

tased the man after failed attempts to pin him down and as the man continued to

violently resist arrest. Id. Even as he was handcuffed on the floor, the man continued

to struggle and kick, resulting in the officers “hog-tying” him with leg irons and flex

cuffs and applying pressure on his back. Id. at 555–56. We found that the use of

tasers on the man, even as he fell to the ground, was not excessive because the man

continued struggling and violently resisting arrest. Id. at 559–60. We also noted


                                          14
         USCA11 Case: 19-11569       Date Filed: 03/10/2021    Page: 15 of 31



that “the point at which a suspect falls to the ground . . . is not the dividing point

between excessive and non-excessive force. Instead that point usually turns on

whether the suspect is completely restrained or otherwise resisting arrest.” Id.

      Similarly, in Lewis, officers also subdued and “hogtied” a man who appeared

to be disoriented and agitated and with a tenuous grasp on reality, as the man had

resisted arrest and ran into traffic while appearing under the influence of some

narcotic. See 561 F.3d at 1290. The altercation resulted in the man’s death. Id. In

finding that the restraints employed on the man did not violate his clearly established

rights, we emphasized that “Lewis did not remain compliantly restrained” and

“continued to struggle.” Id. at 1292.

      Officer Morris also relies on Buckley, an unpublished decision, to establish

that a handcuffed person is not necessarily “fully secured,” such that the person can

still resist and pose a danger. See 292 F. App’x at 795–96 (finding that an officer

acted reasonably by deploying his taser on a handcuffed suspect that was resisting

arrest and disobeying commands). However, in Buckley, the plaintiff was “a 23–

year–old young man who weighed 180 pounds and was 6 feet, 2 inches tall” and

displayed erratic, self-destructive, and defiant behavior during a traffic stop. Id. at

792–93. Moreover, in finding that the officer’s use of a taser on the plaintiff was

reasonable, we emphasized that the plaintiff was defying the most minimal




                                          15
         USCA11 Case: 19-11569       Date Filed: 03/10/2021   Page: 16 of 31



commands from the officer and was able to move around on a busy road, thereby

endangering himself, the officer, and the public. Id. at 794–95.

      None of the cases Officer Morris relies on are on all fours with this case.

Unlike in Callwood, Buckley, and Lewis, it is undisputed here that at least four adult

men were holding down T.D.H.—a teenage female—as she continued suffering

from grand mal seizures. And resolving disputed factual issues in T.D.H.’s favor,

she was not resisting, kicking, spitting, or biting. She was therefore “fully secured”

and “completely restrained.” Similarly, unlike in Estate of Hill, T.D.H. was not

combative, posed no threat to others, and, to the extent she posed a risk to herself,

that risk could have been managed by simply holding her head to prevent injury from

her uncontrollable movements—the technique doctors had taught her family and that

her younger sister used before T.D.H. was carried out to the lobby. Officer Morris’s

use of his taser in drive stun mode, which is meant only to inflict pain, while four

men held her down was unnecessary to alleviate T.D.H.’s medical condition or

facilitate medical care.

      In support of her argument that Officer Morris’s use of force was excessive

and a violation of the Fourth Amendment, T.D.H. relies on Oliver v. Fiorino, 586

F.3d 898 (11th Cir. 2009). In Oliver, officers encountered a man standing on the

grassy median of the road who waved for help. Id. at 901. Although the man was

behaving erratically, he “never acted in a threating or belligerent manner toward the


                                         16
         USCA11 Case: 19-11569       Date Filed: 03/10/2021    Page: 17 of 31



officers, nor did he even curse at them.” Id. at 902. One of the officers without

warning tased Oliver, causing him to lose control of his body and fall onto to the

“scorching hot asphalt.” Id. at 902–03. Following the first tasering, Oliver “never

hit, kicked, punched, or threatened the officers.” Id. at 903. The officer tased him

seven more times, and as a result, Oliver suffered a seizure and died. Id. at 903–04.

This Court held that the officer violated Oliver’s Fourth Amendment rights and

concluded that “the force employed was so utterly disproportionate to the level of

force reasonably necessary that any reasonable officer would have recognized that

his actions were unlawful.” Id. at 908.

      Similar to the plaintiff in Oliver, T.D.H. was not suspected of a crime, posed

no danger, did not act belligerently or yell at the officers, and did not disobey or

resist the officers. See 586 F.3d at 906. T.D.H. had the misfortune of suffering a

grand mal seizure in a public venue. Officer Morris’s use of his taser on T.D.H.

three separate times, while T.D.H. was held down by four men while suffering a

grand mal seizure, “was grossly disproportionate to any threat posed and

unreasonable under the circumstances.” See id. at 907; see also Saunders v. Duke,

766 F.3d 1262, 1268–69 (11th Cir. 2014) (finding the gratuitous use of force on a

compliant and restrained suspect is excessive). When viewed in the light most

favorable to T.D.H., no reasonable officer in this situation would believe that the use

of a taser against T.D.H. was necessary. Moreover, a jury could find that Officer


                                          17
         USCA11 Case: 19-11569         Date Filed: 03/10/2021     Page: 18 of 31



Morris’s repeated tasings of T.D.H. amounted to excessive force. See Lee, 284 F.3d

at 1197 (noting that reasonableness of use of force depends on “whether a reasonable

officer would believe that this level of force is necessary in the situation at hand”)

(internal quotation marks omitted). We therefore conclude that on this summary

judgment record T.D.H. has established a violation of the Fourth Amendment.

       We now turn to the clearly established prong of the qualified immunity

inquiry. Officer Morris is entitled to qualified immunity unless his use of force was

not only a violation of the Fourth Amendment, as we have determined, but also a

violation of clearly established laws at the time. Officer Morris argues that he was

confronted with unique circumstances “in the specific medical-emergency context,”

and thus there was no “controlling” authority establishing that his actions were

unlawful. Based on our precedent, we find this argument unpersuasive.

       “Oliver clearly established that administering multiple taser shocks can

amount to excessive force.” Glasscox, 903 F.3d at 1218. As discussed above, in

Oliver, this Court held that an officer’s use of his taser on the plaintiff was so “utterly

disproportionate . . . that any reasonable officer would have recognized that his

actions were unlawful.” 586 F.3d at 908. The plaintiff in that case “was not accused

of or suspected of any crime, let alone a violent one; he did not act belligerently or

aggressively; he complied with most of the officers’ directions; and he made no

effort to flee.” Id. Based on the facts viewed in the light most favorable to T.D.H.,


                                            18
         USCA11 Case: 19-11569      Date Filed: 03/10/2021   Page: 19 of 31



Oliver is materially indistinguishable from this case. See Glasscox, 903 F.3d at

1219. Indeed, this Court has previously held that Oliver, along with this Court’s

decision in Smith v. Mattox, 127 F.3d 1416 (11th Cir. 1997), “clearly establish that

the repeated tasing of a subdued arrestee who has ceased any resistance or

threatening conduct is excessive force in violation of the Fourth Amendment.” See

Glasscox, 903 F.3d at 1219; see also Lee, 284 F.3d at 1197 (concluding that “[t]he

Fourth Amendment’s freedom from unreasonable searches and seizures

encompasses the plain right to be free from the use of excessive force.”).

      However, even if no preexisting case fits the facts of this case, Officer

Morris’s actions fall within the narrow “obvious clarity” exception to establish a

violation of clearly established rights. Under the “obvious clarity” exception, this

Court looks to the officer’s conduct and “inquires whether that conduct ‘lies so

obviously at the very core of what the Fourth Amendment prohibits that the

unlawfulness of the conduct was readily apparent to [the officer], notwithstanding

the lack of fact-specific case law.” Fils v. City of Aventura, 647 F.3d 1272, 1291

(11th Cir. 2011) (quoting Vinyard v. Wilson, 311 F.3d 1340, 1355 (11th Cir. 2002)).

Officer Morris deployed his taser on a teenage girl three times as she lay

immobilized on the floor with at least four to five adult men holding down her arms

and legs while she suffered a medical emergency—a grand mal seizure. She was

not suspected of committing a crime, and she posed no threat to others. This is one


                                         19
         USCA11 Case: 19-11569      Date Filed: 03/10/2021   Page: 20 of 31



of those cases that lies at the very core of what the Fourth Amendment prohibits.

Tasing an individual once (let alone three times) when the individual poses no threat

to the officers or others and is experiencing a medical emergency goes so far beyond

the sometimes-blurred border between reasonable and unreasonable force that

“qualified immunity will not protect [an officer] even in the absence of case law.”

See Fils, 647 F.3d at 1291–92 (finding that an officer’s use of his taser on a non-

violent person who was not resisting arrest violated clearly established law based on

materially similar case law and under the “obvious clarity” approach); Vinyard, 311

F.3d at 1355 (holding that “no factually particularized, preexisting case law was

necessary for it to be very obvious to every objectively reasonable officer” that it

was unconstitutional to pull a suspect from the back of a police car, after she was

secure, in order to pepper spray her for being rude). Indeed, we “have repeatedly

ruled that a police officer violates the Fourth Amendment, and is denied qualified

immunity, if he or she uses gratuitous and excessive force against a suspect who is

under control, not resisting, and obeying commands.” Saunders, 766 F.3d at 1265

Here, the use of force by Officer Morris was so patently excessive that the

constitutional violation was clearly established “because no reasonable officer could

have believed that [Officer Morris’s] actions were legal.” Lee, 284 F.3d at 1199.

      Viewing the evidence in the light most favorable to T.D.H., Officer Morris’s

repeated tasings amounted to excessive force prohibited by the Fourth Amendment.


                                         20
         USCA11 Case: 19-11569       Date Filed: 03/10/2021    Page: 21 of 31



Because the constitutional violation here was clearly established based on both

materially similar case law and the obvious clarity exception, we conclude that the

district court properly denied qualified immunity to Officer Morris, and we affirm

the district court’s denial of summary judgment on Count Five.

          2.    T.D.H.’s failure to intervene in the use of force claims against Chief
                Carroll and Officers Kimbrough and Gilliland (Counts Eight,
                Eleven, and Twelve (in part))

      We now consider Chief Carroll and Officers Kimbrough and Gilliland’s

arguments that they are entitled to summary judgment on the counts alleged by

T.D.H. pertaining to their failure to intervene in the use of excessive force by Officer

Morris. First, they argue that they cannot be found liable for failing to intervene

because Officer Morris’s use of force is entitled to qualified immunity. As discussed

above, because Officer Morris was not entitled to qualified immunity for his use of

force against T.D.H., this argument fails.

      Second, Chief Carroll and Officers Kimbrough and Gilliland rely on cases

from this Court that acknowledge that an officer must be “in a position to intervene”

to be held liable for failing to prevent excessive force. They argue that Officer

Morris’s tasings of T.D.H. happened quickly under rapidly evolving circumstances

and that they did not have an opportunity to intervene. They further assert that

Officers Kimbrough and Gilliland, who held down T.D.H. during all three tasings,

could not intervene because they were busy tending to T.D.H.’s medical emergency.


                                          21
          USCA11 Case: 19-11569      Date Filed: 03/10/2021   Page: 22 of 31



As to Chief Carroll, who the district court found was only present during the first

tasing, he contends that T.D.H. failed to present evidence that he could do anything

but observe the incident.

        All of these arguments, however, are based on reading disputed factual issues

in a light most favorable to the officers, and, as recognized by the district court,

“[t]he timing of events is difficult to discern.” While the defendants assert that the

tasings occurred in quick succession, the evidence, when viewed in the light most

favorable to T.D.H., shows that Chief Carroll and Officers Gilliland and Kimbrough

heard and saw Officer Morris threaten to tase T.D.H. and then proceed to carry out

that threat and tase T.D.H. three separate times. Moreover, the record shows that,

by holding down T.D.H., Chief Carroll and Officers Gilliland and Kimbrough were

in close proximity to Officer Morris as he approached with his taser and placed it on

T.D.H.’s chest. This suggests that these officers were close enough to at least

attempt to intervene and stop Officer Morris. Indeed, there is nothing in the record

to suggest that Chief Carroll and Officers Gilliland and Kimbrough were prevented

from speaking or yelling at Officer Morris to stop tasing T.D.H. while holding her

down.

        As to their argument that it was medically necessary to hold down T.D.H.,

Officers Gilliland and Kimbrough ignore the reasonable inference that it may not

have been necessary for four men to hold down T.D.H. by each of her limbs, while


                                          22
         USCA11 Case: 19-11569       Date Filed: 03/10/2021    Page: 23 of 31



Officer Gilliland held her in a headlock. One or both officers could have instead

tried to prevent Officer Morris—either physically or verbally—from tasing T.D.H.

      And as to Chief Carroll, the district court limited T.D.H.’s claim against him

to the first tasing because he was not present for the second or third tasing. With

respect to the first tasing, Chief Carroll testified that he participated in holding

T.D.H. down for a “couple of minutes.” Thus, a reasonable jury could find that, like

Officers Gilliland and Kimbrough, Chief Carroll, who was Officer Morris’s

superior, had sufficient time and opportunity to intervene and stop the first tasing.

      Put simply, the record presents genuine disputed issues of material fact

regarding how the events unfolded and whether, during that timeframe, Chief Carroll

and Officers Kimbrough and Gilliland were close enough to see Officer Morris’s

use of excessive force and then attempt to intervene. Because a reasonable jury

could find these Defendants failed to intervene in the use of excessive force by

Officer Morris, despite having the opportunity to do so, we affirm the district court’s

denial of summary judgment on Counts Eight, Eleven and Twelve (in part). See

Priester, 208 F.3d at 925.

      Finally, Officer Gilliland argues that the district court should have conducted

an officer-specific analysis to determine whether his failure to intervene violated

clearly established law. He claims a lack of controlling authority that would have

put him on notice that, under the unique circumstances of this case, he should have


                                          23
         USCA11 Case: 19-11569        Date Filed: 03/10/2021    Page: 24 of 31



intervened. However, as this Court expressed in Priester, “[t]hat a police officer had

a duty to intervene when he witnessed the use of excessive force and had the ability

to intervene was clearly established in February 1994.” Id. at 927. Moreover, in

cases where the use of force is declared clearly unconstitutional, the officers that

failed to intervene are “no more entitled to qualified immunity than [the officer using

force].” Edwards, 666 F.3d at 1298. Once this Court establishes that the use of

force is not entitled to qualified immunity and other officers could have intervened

but did not, the Court does not conduct a separate clearly established analysis

pertaining to each officer’s failure to intervene. See id. We note, as well, that Officer

Morris tased T.D.H. not once or twice, but three times, and there is no indication

that Officer Gilliland orally told Officer Morris not to use the taser.

      The cases Officer Gilliland relies on do not suggest otherwise. In Jones v.

Cannon, 174 F.3d 1271, 1286 (11th Cir. 1999), this Court recognized that “[t]here

is no controlling authority clearly establishing that once a police officer knows

another officer has fabricated a confession in a police report for a warrantless arrest,

that police officer has a constitutional duty to intervene to stop the other officer’s

conduct.” But Jones does not deal with the failure to intervene in the use of

excessive force and is therefore inapplicable to this case. See id. In Ensley v. Soper,

142 F.3d 1402, 1407–08 (11th Cir. 1998), this Court held that an officer did not

violate clearly established law by not intervening in another officer’s use of force,


                                           24
         USCA11 Case: 19-11569        Date Filed: 03/10/2021    Page: 25 of 31



but, as distinguishable to the facts here, it did so based on a conclusion that “no

reasonable juror could find that [the officer] was ‘in a position to intervene.’” Again,

in light of Priester, which holds that officers have a clearly established duty to

intervene in the use of excessive force when they have “the ability to intervene,”

Jones and Ensley are inapplicable to the facts of this case. See Priester, 208 F.3d at

927. Because the facts taken in the light most favorable to T.D.H. establish that

Chief Carroll and Officers Kimbrough and Gilliland violated a clearly established

right by failing to intervene, the district court did not err in concluding that they are

not entitled to qualified immunity. Accordingly, we affirm the district court’s denial

of summary judgment on Counts Eight, Eleven, and Twelve (in part).

          3.     T.D.H.’s false imprisonment claim against Officer Morris (Count
                 Twenty-Two)

      A false imprisonment claim under § 1983 requires meeting the common law

elements of false imprisonment and establishing that the imprisonment was a due

process violation under the Fourteenth Amendment. See Campbell v. Johnson, 586

F.3d 835, 840 (11th Cir. 2009). Because Officer Morris does not argue on appeal

that T.D.H. failed to meet the common law elements for false imprisonment, we do

not address that prong. As to the second prong, in order to establish a due process

violation, a plaintiff must show that the officer acted with deliberate indifference,

i.e., demonstrating that the officer “had subjective knowledge of a risk of serious

harm and disregarded that risk by actions beyond mere negligence.” Id. If an officer
                                           25
         USCA11 Case: 19-11569      Date Filed: 03/10/2021   Page: 26 of 31



has arguable probable cause to seize an individual, that finding may defeat a claim

of deliberate indifference. See May v. City of Nahunta, 846 F.3d 1320, 1329 (11th

Cir. 2017). Arguable probable cause exists when “a reasonable officer in the same

circumstances and possessing the same knowledge as the officer in

question could have reasonably believed that probable cause existed in the light of

well-established law.” Gold v. City of Miami, 121 F.3d 1442, 1445 (11th Cir. 1997)

(emphasis in original) (quoting Eubanks v. Gerwen, 40 F.3d 1157, 1160 (11th Cir.

1994)); accord May, 846 F.3d at 1328 (explaining that to demonstrate arguable

probable cause, “the facts and circumstances must be such that the officer reasonably

could have believed that probable cause existed” (quoting Montoute v. Carr, 114

F.3d 181, 184 (11th Cir. 1997))).

      Here, Officer Morris asserts entitlement to summary judgment on T.D.H.’s

false imprisonment count because (1) “there was no evidence . . . that [Officer]

Morris acted with deliberate indifference in restraining or confining T.D.H.,” as

T.D.H. “reasonably appeared to [Officer] Morris to be ‘disorderly,’ ‘out of control,’

and posing a risk to herself, the involved officers, or both,” and (2) “there was

arguable probable cause to detain or arrest T.D.H.” for disorderly conduct. Both

these arguments suffer from the same infirmity—they rely on disputed factual issues

and inferences drawn in Officer Morris’s favor. The facts, viewed in the light most

favorable to T.D.H., do not support a finding that Officer Morris had arguable


                                         26
         USCA11 Case: 19-11569       Date Filed: 03/10/2021    Page: 27 of 31



probable cause “to either detain T.D.H. or arrest her for disorderly conduct.” Viewed

in that light, T.D.H. was experiencing a medical emergency while she was being

held down, and Officer Morris knew that she was experiencing a medical

emergency. While Officer Morris claims that T.D.H. was “out of control,” he does

not explain how a reasonable officer who is told that someone is suffering from

medical seizures—and then, in fact, witnesses those seizures—could have arguable

probable cause to believe that person is being disorderly.

      Similarly, Officer Morris’s argument that it was necessary for him to detain

T.D.H. for medical attention is without merit. In support of this argument, Officer

Morris relies on May, but May does not absolve Officer Morris of liability here. In

May, we considered qualified immunity for an officer that confined and transported

the plaintiff to a hospital for psychological evaluation. See 846 F.3d at 1325–26.

There, the plaintiff’s family was concerned that the plaintiff would not get out of

bed, and the family called 911. Id. at 1325. In response to the 911 call, four

emergency medical technicians (“EMTs”) arrived at the house and woke up the

plaintiff, who declined to go to the hospital and became upset and “combative to

herself.” Id. In the interim, an officer received a call from 911 requesting assistance.

Id. Upon his arrival, one of the EMTs advised the officer that the plaintiff had been

hitting herself on the head. Id. After observing the plaintiff himself and hearing the

statements about the plaintiff’s behavior from the EMTs, the officer decided to


                                          27
         USCA11 Case: 19-11569        Date Filed: 03/10/2021    Page: 28 of 31



detain the plaintiff and transport her to the hospital in his police car for a

psychological evaluation, and the plaintiff’s family did not object. Id. at 1325–26.

On appeal, we found that the officer had arguable probable cause to detain the

plaintiff for medical reasons and thus, as to the false imprisonment claim, the

plaintiff could not show that the officer acted with deliberate indifference to her right

to be free from unlawful detention. Id. at 1329.

      Here, construing the facts in T.D.H.’s favor, even after Officer Morris was

informed that T.D.H. was suffering from a medical emergency and witnessed that

fact himself, he tased her three times. The repeated tasings occurred even though

paramedics were on their way to the concert venue to tend to T.D.H. All that was

required for T.D.H.’s well-being in the interim was for someone to hold her head

and to make sure she did not harm herself during the seizures. In other words, unlike

in May, Officer Morris lacked arguable probable cause to detain T.D.H. for

disorderly conduct, as T.D.H.’s medical condition and the circumstances

surrounding the detention did not justify the alleged imprisonment. Moreover, in

May, we found that, while the officer was entitled to qualified immunity for his

decision to initially detain the plaintiff, he was not entitled to qualified immunity for

the manner in which he detained the plaintiff. See id. at 1331–33 (finding that factual

questions remained as to whether the officer’s conduct violated the female plaintiff’s

constitutional right to personal security where the officer detained the plaintiff in a


                                           28
           USCA11 Case: 19-11569          Date Filed: 03/10/2021       Page: 29 of 31



locked room for twenty minutes and forced the plaintiff to disrobe after she asked

the officer to leave and without the presence of the female EMT). As discussed

above pertaining to Officer Morris’s use of force, the manner in which Officer

Morris seized T.D.H., i.e., by tasing her three times—let alone once—is

unreasonable. As such, May does not establish that Officer Morris is entitled to

qualified immunity for the false imprisonment count. We therefore affirm the

district court’s denial of summary judgment on T.D.H.’s false imprisonment claim

(Count Twenty-Two) against Officer Morris.

           4.     Helm’s failure to intervene claims against Officer Fazekas (Counts
                  One and Two)
       Helm’s failure to intervene claims against Officer Fazekas both relate to

nonparty Officer Morgan’s use of his taser on Helm while she lay handcuffed facing

the ground. Officer Fazekas argues that he is entitled to summary judgment because

Officer Morgan’s use of force was not clearly unconstitutional.5 Specifically,

Officer Fazekas argues that “Helm was, in circumstances that were already

extremely chaotic, invading an area that [Officer] Fazekas was trying to secure and

protect from a gathering, raucous crowd . . . [and] [Officer] Morgan had the right to



       5
          Officer Fazekas also argues that evidence does not support a finding that he was able to
intervene because there is nothing showing that he was even present at the scene or observed
Officer Morgan tasing Helm. The district court expressly disregarded this issue because Officer
Fazekas did not make this argument in his motion and, at most, “cursorily addresse[d]” it in his
reply brief. We agree and decline to consider this argument made for the first time on appeal. See
Finnegan v. Comm’r of Internal Revenue, 926 F.3d 1261, 1271 (11th Cir. 2019).
                                               29
         USCA11 Case: 19-11569       Date Filed: 03/10/2021   Page: 30 of 31



arrest Helm” for disorderly conduct and obstructing the officers’ governmental

operations. Officer Fazekas’s characterization of the events, however, runs contrary

to the facts when those facts are viewed in the light most favorable to Helm. In that

light, Helm was: (1) tackled before entering the lobby of the venue; (2) did not have

the opportunity to explain why she was there or what was happening to T.D.H.; (3)

was restrained and handcuffed with her face to the floor; and (4) after being

restrained, was gratuitously tased in the back. Furthermore, Helm had not been

accused of a crime and did not pose a threat prior to being tackled or detained.

      Moreover, even if Officer Morgan had probable cause to arrest Helm, her

claims against Officer Fazekas are based on his failure to intervene in the subsequent

tasing, not the initial detainment. Officer Fazekas fails to address the undisputed

evidence that Helm was handcuffed and restrained on the floor when Officer Morgan

deployed his taser. Officer Fazekas argues that “[Officer] Morgan used an amount

of force that was necessary to effect the arrest.” However, viewing the facts in the

light most favorable to Helm, her claim falls squarely within the clearly established

principles discussed above—that “a police officer violates the Fourth Amendment,

and is denied qualified immunity, if he or she uses gratuitous and excessive force

against a suspect who is under control, not resisting, and obeying commands.”

Saunders, 766 F.3d at 1265. Because a jury could reasonably infer that Officer

Fazekas was in a position to intervene against Officer Morgan’s unlawful use of


                                         30
         USCA11 Case: 19-11569       Date Filed: 03/10/2021   Page: 31 of 31



excessive force against Helm and failed to do so, the district court did not err in

concluding that at this stage Officer Fazekas was not entitled to qualified immunity

on Helm’s failure to intervene claims. We therefore affirm the district court’s denial

of summary judgment on Counts One and Two.

IV.   CONCLUSION

      For the foregoing reasons, we affirm the district court’s denial of summary

judgment as to Chief Carroll as to Count Twelve (in part) and affirm the district

court’s denial of summary judgment as to Officers Morris, Kimbrough, Gilliland and

Fazekas as to Counts One, Two, Five, Eight, Eleven, and Twenty-Two.

      AFFIRMED.




                                         31